     Case 1:15-cv-00633-FPG Document 58 Filed 03/20/19 Page 1 of 16
                                                                        1




 1                       UNITED STATES DISTRICT COURT

 2                       WESTERN DISTRICT OF NEW YORK

 3

 4

 5   - - - - - - - - - - - - - -X
     WILLIAM J. WAGNER,                           15-CV-633(G)
 6                 Plaintiff
     vs.
 7                                                Rochester, New York
     CHIARI & ILECKI, LLP,                        July 2, 2018
 8                 Defendant.                     1:58 p.m.
     - - - - - - - - - - - - - -X
 9

10
                         TRANSCRIPT OF PROCEEDINGS
11              BEFORE THE HONORABLE FRANK P. GERACI, JR.
                    UNITED STATES DISTRICT CHIEF JUDGE
12

13

14                         LAW OFFICES OF KENNETH HILLER
                           BY: KENNETH R. HILLER, ESQ.
15                         6000 North Bailey Avenue, Suite 1A
                           Amherst, New York 14226
16                         Appearing on behalf of the Plaintiff

17

18                         CONNORS, LLP
                           BY: CAITLIN M. HIGGINS, ESQ.
19                         1000 Liberty Building
                           Buffalo, New York 14202
20                         Appearing on behalf of the Defendant

21

22

23
     COURT REPORTER:       Christi A. Macri, FAPR-CRR
24                         Kenneth B. Keating Federal Building
                           100 State Street, Room 2120
25                         Rochester, New York 14614
                 Case 1:15-cv-00633-FPG Document 58 Filed 03/20/19 Page 2 of 16
                                                                                         2




             1                           P R O C E E D I N G S

             2                            *          *          *

             3                THE COURT: Do you want to come up to the podiums?

             4   You can identify yourselves and the parties that you

02:28:13PM   5   represent.

             6                MR. HILLER: Kenneth Hiller appearing for the

             7   plaintiff.

             8                MS. HIGGINS:     Caitlin Higgins for the defendant.

             9                THE COURT: Good afternoon, everyone.

02:28:24PM10                  MS. HIGGINS: Good afternoon, Judge.

         11                   THE COURT: There are a number of outstanding

         12      motions in this case, but before I begin, I want to ask this:

         13      What damages is the plaintiff looking for in this case?

         14                   MR. HILLER: It's primarily emotional distress, you

02:28:38PM15     know, having a loss -- law firm trying to collect against him,

         16      getting his banking account information, and being concerned

         17      that they were going to go after him, and feeling harassed.

         18                   THE COURT: Okay.      What actual damages are there

         19      approximately, do you know?

02:28:55PM20                  MR. HILLER: Well, there wouldn't be any actual

         21      pecuniary loss, there wouldn't be any monetary loss.             It's

         22      really all in the nature of emotional distress, which does

         23      constitute an actual damage under the FDCPA.

         24                   THE COURT: And the statutory damages are limited to

02:29:14PM25     a thousand dollars; is that right?
                 Case 1:15-cv-00633-FPG Document 58 Filed 03/20/19 Page 3 of 16
                                                                                      3




             1                 MR. HILLER: That's right, that's right.

             2                 THE COURT: Okay.     Have you talked about resolving

             3   this at all?

             4                 MR. HILLER: I believe we had a mediation in this

02:29:21PM   5   case.

             6                 MS. HIGGINS: Early on.

             7                 MR. HILLER: And didn't resolve it.

             8                 THE COURT: You couldn't resolve it?

             9                 MR. HILLER: No.

02:29:27PM10                   THE COURT: Okay.

         11                    MS. HIGGINS: The mediation was pretty early on.

         12                    MR. HILLER: It was very early in the case, it was

         13      very early in the case, yeah.

         14                    THE COURT: Seems like a lot of good money being

02:29:38PM15     thrown after bad here.

         16                    There's a number of outstanding issues here.

         17      There's plaintiff's motion in limine, and there's four of

         18      those that are unopposed by the defense:          My understanding

         19      regarding information related to plaintiff counsel's potential

02:29:58PM20     claim for attorney fees; regarding plaintiff counsel's

         21      procedures in investigating consumer lawsuits; and requesting

         22      information regarding the number of lawsuits filed by

         23      plaintiff's counsel; and regarding plaintiff counsel's

         24      motivation.

02:30:18PM25                   Those are all agreed to; is that right?
                 Case 1:15-cv-00633-FPG Document 58 Filed 03/20/19 Page 4 of 16
                                                                                          4




             1                MS. HIGGINS: That's correct, Your Honor.

             2                THE COURT: So those will be precluded.

             3                There are a couple other outstanding issues

             4   regarding Seth Andrews pre-lawsuit communications,

02:30:33PM   5   specifically the June 29th, 2015 conversation with Melissa --

             6   is it Overbeck?

             7                MS. HIGGINS: Yes, Your Honor, Overbeck.

             8                THE COURT: Overbeck.       And I believe your position

             9   is that this could be relevant to a bona fide error defense;

02:30:48PM10     is that right?

         11                   MS. HIGGINS: That's correct, Your Honor.            And I

         12      think it also goes to our position that there was no technical

         13      violation of the FDCPA, but yes.

         14                   THE COURT: Okay.      Did you want to be heard on that

02:30:57PM15     at all?

         16                   MR. HILLER: Well, yes, Your Honor.          Anything that

         17      Mr. Andrews said does not cleanse what happened beforehand.

         18                   And the complaint alleges violations of the FDCPA,

         19      you know, that they served the wrong person with proceedings

02:31:18PM20     and continued to collect even after being told that they had

         21      the wrong party.

         22                   And what Mr. Andrews may have said over the

         23      telephone after the -- well, just prior to the lawsuit doesn't

         24      really establish whether they had a bona fide error to do

02:31:38PM25     things before that.
                 Case 1:15-cv-00633-FPG Document 58 Filed 03/20/19 Page 5 of 16
                                                                                      5




             1                 It's just they were trying to discuss what to do

             2   about the pending deposition that was going to be scheduled,

             3   but it doesn't relate -- it doesn't explain why they served

             4   the wrong person and kept on proceeding.

02:31:58PM   5                 I really think --

             6                 THE COURT: Well, weren't they just asking for some

             7   basic information regarding driver's license, Social Security

             8   card, something to show that -- that he was not the person in

             9   question?

02:32:12PM10                   MR. HILLER: They asked that of Mr. Andrews

         11      after-the-fact.    That is one of the problems.         They never

         12      really asked the plaintiff until he got an attorney, you know,

         13      before he had an attorney he told them -- he gave them the

         14      last two numbers of his Social Security number and they said

02:32:31PM15     e-mail the attorney, which reasonably I think led him to

         16      believe it's all taken care of.

         17                    And then he gets served with an information

         18      subpoena, calls him again, gives him the date of birth,

         19      they -- the words that they used were you could send your

02:32:48PM20     Social Security number and driver's license if you would like.

         21                    They never said we really need this or we're gonna

         22      go forward.    It was sort of like an optional thing they sent

         23      it to him.    And then they served and he called them again and

         24      they continued to go ahead with it.

02:33:07PM25                   And a part of this is like who has the burden here?
                 Case 1:15-cv-00633-FPG Document 58 Filed 03/20/19 Page 6 of 16
                                                                                                6




             1   Does our client have to provide his Social Security number to

             2   a law firm that's purporting to collect against him?              His

             3   Social Security number, his driver's license in this day of

             4   identity theft, this age of identity theft?

02:33:26PM   5                And the FDCPA is a strict liability statute.               It's

             6   up to the debt collector to make sure they're complying with

             7   the loss, not up to the consumer.        And that is in many ways

             8   the case in a nutshell.

             9                THE COURT: But in this case it's a little

02:33:44PM10     aggravating circumstance in that Mr. Wagner had a son with the

         11      same name, different middle initial; is that right?              Who lived

         12      in the same house?

         13                   MR. HILLER: No.

         14                   THE COURT: There's William J. Wagner?

02:34:00PM15                  MS. HIGGINS: William G. Wagner, Your Honor.

         16                   MR. HILLER: William G. Wagner, right.           There is no

         17      junior living in the house.

         18                   THE COURT: No junior, but he had a son with the

         19      same name; is that right?

02:34:09PM20                  MR. HILLER: I don't remember that.

         21                   MS. HIGGINS: That is in evidence, it was William G.

         22      Wagner --

         23                   THE COURT: It was William G. Wagner who was the son

         24      who lived at the same residence ?

02:34:20PM25                  MR. HILLER: For a number of years he did, and then
                 Case 1:15-cv-00633-FPG Document 58 Filed 03/20/19 Page 7 of 16
                                                                                             7




             1   he moved out, if I recall.

             2                THE COURT: Okay.      And then there's some pre-lawsuit

             3   conduct after the June 29th, 2015 phone calls that you're

             4   indicating should be used as part of the narrative?

02:34:46PM   5                MS. HIGGINS: That's correct, Your Honor.            And I

             6   think, respectfully, Mr. Hiller misconstrues bona fida error

             7   defense, and part of that defense -- and the case law is clear

             8   on this -- that my client was taking reasonable measures to

             9   verify the identity of the debtor, which is why back with the

02:35:03PM10     first phone call they requested the date of birth and Social

         11      Security number.

         12                   And I recently found a case actually from June 7th,

         13      2018, and I can pass it up to Your Honor if you'd like.             And I

         14      have a copy for you, Mr. Hiller.

02:35:16PM15                  MR. HILLER: Sure.

         16                   MS. HIGGINS: That discusses -- would Your Honor

         17      like this?

         18                   THE COURT: Sure.

         19                   MS. HIGGINS: It's the McGrail case.

02:35:23PM20                  THE COURT: Thank you.

         21                   MS. HIGGINS: And it basically in a nutshell says

         22      when you're invited to provide this information to verify your

         23      identity, then the onus is on the person who is complaining

         24      that they're not the debtor to provide that information.

02:35:37PM25                  Even if he didn't want to provide the full Social
                 Case 1:15-cv-00633-FPG Document 58 Filed 03/20/19 Page 8 of 16
                                                                                         8




             1   Security card, he only provided two digits of his Social

             2   Security number.    He provided his date of birth, but,

             3   unfortunately, in this day and age we can't take everyone at

             4   their word for what it is.

02:35:51PM   5                And, therefore, my client was under no obligation

             6   to stop collection activity.       They had no affirmative proof

             7   that what Mr. Wagner was saying was true, and the case law is

             8   clear on that.

             9                THE COURT: Okay.      Is the last two digits of his

02:36:05PM10     Social Security number not sufficient?

         11                   MS. HIGGINS: According to the case law, most of the

         12      cases say four digits and I think that's pretty common

         13      practice when you're asked to verify your identity whether

         14      it's to a bank or to any other entity, but that's why they

02:36:17PM15     asked either for a redacted copy of his Social Security number

         16      which redacts the first part and leaves the four digits.         But

         17      the case law seems to indicate that it would be the four

         18      digits.

         19                   But the other problem is even if he said here are

02:36:29PM20     my two digits and here's my date of birth, he refused to

         21      provide the license which would verify his date of birth.          So

         22      now we're lacking even more information and one step further

         23      which may have made two digits okay.         We didn't have either.

         24                   THE COURT: Was there a reason why he didn't provide

02:36:45PM25     a copy of the driver's license?
                 Case 1:15-cv-00633-FPG Document 58 Filed 03/20/19 Page 9 of 16
                                                                                        9




             1                 MR. HILLER: I think he did not want to give his

             2   personal identifying information to this collection law firm.

             3   I mean, I think he was worried about what they might do with

             4   that information.

02:36:57PM   5                 MS. HIGGINS: And, Your Honor, if I may, McGrail

             6   actually addresses that point.        When you're invited to provide

             7   that information and you don't, then unfortunately it's -- you

             8   face the repercussions of doing that.         The driver's license

             9   would have been sufficient.

02:37:10PM10                   MR. HILLER: I don't think that's true at all, Your

         11      Honor.     I don't think a person has an obligation to supply

         12      that.    This is a strict liability statute, and I submitted

         13      cases, the Bynog case and the Johnson vs. Bullhead case

         14      where -- exact same situation.        The collector was dunning the

02:37:34PM15     wrong person, the person called, gave I believe the last four

         16      numbers of his Social Security number, no documentation, did

         17      not give a copy of the card, did not give a driver's license,

         18      and then the debt collector continued forward and the Court

         19      found the debt collector liable.

02:37:52PM20                   And I keep coming back to it's a strict liability

         21      statute.     Congress could have said -- they could have put in

         22      there if a debt collector is not sure, then the debtor has to

         23      provide their Social Security number, could have put all these

         24      defenses in like that, but they didn't.

02:38:10PM25                   Because the FDCPA was enacted -- and I'm quoting
                 Case 1:15-cv-00633-FPG Document 58 Filed 03/20/19 Page 10 of 16
                                                                                         10




             1   this -- to eliminate the recurring problem of debtors dunning

             2   the wrong person, and that's exactly what happened here.             This

             3   is the primary purpose of the statute.

             4                THE COURT: In any event, I believe that the

02:38:27PM   5   activity of Mr. Andrews on June 29th and subsequent could be

             6   relevant to the bona fide error defense and, therefore, the

             7   motion in limine regarding those two matters is denied.

             8                The next issue is a motion for protective order,

             9   and this relates to the request for deposition of Mr. Andrews;

02:38:50PM10     is that right?

         11                   MR. HILLER: Right.

         12                   THE COURT: Do you want to explain that?

         13                   MR. HILLER: Well, there's no limit on the topic

         14      about what might be discussed.        In other words, they could ask

02:39:02PM15     him what was your investigation prior to the lawsuit?             What is

         16      your policy filing lawsuits?        How many cases do you file?       All

         17      sorts of information about our law firm's practices, which is

         18      not relevant to Mr. Wagner's case.

         19                   And it seems like that's what they're getting at

02:39:24PM20     because the request for admissions asks us, you know, to admit

         21      that -- rather than trying to work this out, we filed a

         22      lawsuit, you know, they're trying to impune us and that's not

         23      relevant to this lawsuit.

         24                   THE COURT: I understand there's a back and forth

02:39:40PM25     regarding this deposition.       He was never -- Mr. Andrews was
                 Case 1:15-cv-00633-FPG Document 58 Filed 03/20/19 Page 11 of 16
                                                                                         11




             1   never subpoenaed; is that right?

             2                 MS. HIGGINS: I believe so.        I took this case over

             3   from an associate who left our firm who handled that part of

             4   it, but I don't believe he was ever subpoenaed.

02:39:53PM   5                 MR. HILLER: He was never served with a subpoena.

             6                 THE COURT: My understanding is there was a

             7   stipulation by the parties to extend the discovery in this

             8   case.

             9                 MS. HIGGINS: Correct.

02:40:00PM10                   THE COURT: But neither party made an application to

         11      the Court.

         12                    MS. HIGGINS: Right.      And instead the first motion

         13      for summary judgment was filed by plaintiff.           So we had to

         14      cross-move.

02:40:09PM15                   THE COURT: So how do you get around Rule 29(b)?

         16                    MS. HIGGINS: I think this is part of -- it was an

         17      unsettled issue prior to the motion for summary judgment being

         18      extended.

         19                    THE COURT: So it's really moot at this point?

02:40:21PM20                   MS. HIGGINS: Well, we feel that a deposition is

         21      appropriate and, again, the part --

         22                    THE COURT: The only way that can happen is for a

         23      motion to reopen discovery, which I don't have before me at

         24      this point.

02:40:33PM25                   MS. HIGGINS: Correct, Your Honor.
                 Case 1:15-cv-00633-FPG Document 58 Filed 03/20/19 Page 12 of 16
                                                                                           12




             1                THE COURT: So that motion is moot at this point.

             2                And next is a motion to disqualify the defendant

             3   Connors based upon the fact that Mr. Hiller was represented by

             4   the Connors law firm; is that right?

02:40:52PM   5                MS. HIGGINS: Years ago, yes, Your Honor.

             6                MR. HILLER: Yes.

             7                THE COURT: Go ahead, it's your motion.

             8                MR. HILLER: And they, you know, the notice to admit

             9   from my perspective, and I hope the Court's, it's clearly --

02:41:06PM10     they're clearly getting at our law firm here.           They're really

         11      wanting to say that we did something wrong by filing this

         12      lawsuit; that we should have contacted -- that we should have

         13      tried to work it out in their words.

         14                   And they refused to limit the scope of the

02:41:22PM15     deposition like we want to limit it, okay?           Well, we'll just

         16      talk about the telephone call that occurred, you know, on

         17      June 29th or whenever it was, and they wouldn't do that.

         18                   So it seems to me that they're trying to bring our

         19      firm into it, and Terry Connors represented me in a case

02:41:42PM20     where a different lawyer was doing that, a different lawyer

         21      was trying to say we were doing, you know, wrong things --

         22      and two cases as a matter of fact.

         23                   And that is -- it's a conflict.          I mean, I feel

         24      like I gave confidential information to that law firm.            I can

02:42:03PM25     tell you that there's -- I didn't give anything damaging, but
                 Case 1:15-cv-00633-FPG Document 58 Filed 03/20/19 Page 13 of 16
                                                                                          13




             1   nonetheless, I feel uncomfortable with the fact they're gonna

             2   be deposing us about the practices of our law firm and they

             3   represented me in a case where the practices of our law firm

             4   were at issue.

02:42:18PM   5                 THE COURT: Is that the issue here?

             6                 MS. HIGGINS: Well, so first I would say that this

             7   is probably moot given your ruling just a second ago about the

             8   deposition.

             9                 But, second, we've made representations repeatedly

02:42:29PM10     that this is, quite frankly, not about their law firm.            This

         11      is about William Wagner and my client.          And I think Mr. Hiller

         12      misconstrues the professional rules about conflicts.

         13                    Mr. Hiller and his law firm are not a party to this

         14      case, Your Honor.     William Wagner and Chiari & Ilecki are.

02:42:48PM15     Connors LLP is not a party to the case.          We are an attorney

         16      representing a client here.

         17                    And like I said, we have no intention of bringing

         18      in Mr. Hiller's firm as part of any deposition that may go

         19      on -- may or may not proceed given the Court's ruling.

02:43:03PM20                   THE COURT: Well, based upon the Court's previous

         21      ruling regarding the deposition, and also the fact that I

         22      don't see that it's a conflict here, the motion to disqualify

         23      the Connors law firm is denied.

         24                    There's a plaintiff's motion for partial summary

02:43:17PM25     judgment, but also a cross-motion by the defendant for summary
                 Case 1:15-cv-00633-FPG Document 58 Filed 03/20/19 Page 14 of 16
                                                                                        14




             1   judgment.   The problem here is that the defense filed a 45

             2   page brief, well in access of the 30 page limit under our

             3   rules, with no application to file within the rule.

             4                Do you want to be heard on that?

02:43:44PM   5                MS. HIGGINS: Again, Your Honor, I hate to --

             6                THE COURT: This wasn't yours?

             7                MS. HIGGINS: -- it wasn't mine.          I wish I would

             8   have made an application, but it wasn't mine.           I know that

             9   there was another application on the docket, but it could have

02:43:56PM10     been for another motion.

         11                   THE COURT: Based upon that I'm going to require the

         12      defendant to file within the limits of our local rules, 30

         13      pages, to refile their motion.        And based upon that, the

         14      summary judgment -- partial summary judgment I don't believe

02:44:12PM15     can be heard at this time as well.

         16                   MR. HILLER: Okay.

         17                   THE COURT: And then there's -- both I think made

         18      motions for additional authority, but with the refiling of the

         19      cross-motion by the defense, I think those are both moot at

02:44:30PM20     this point as well.

         21                   MS. HIGGINS: Okay.

         22                   MR. HILLER: So you'd like us to proceed to argument

         23      on the dueling summary judgment motions at this point?

         24                   THE COURT: No.

02:44:38PM25                  MR. HILLER: Oh, no?
                 Case 1:15-cv-00633-FPG Document 58 Filed 03/20/19 Page 15 of 16
                                                                                           15




             1                THE COURT:     Because they're going to have to

             2   refile, and then you can respond and you'll be able to include

             3   your authorities in that.

             4                MS. HIGGINS:      So we should incorporate the

02:44:47PM   5   supplemental authorities in them?

             6                THE COURT: That's right.         Anything further?

             7                MR. HILLER: I don't think so.         I think --

             8                THE COURT: Anything?

             9                MS. HIGGINS: Nothing.

02:44:54PM10                  THE COURT: Would it be helpful to talk about this

         11      matter at all to try to resolve it?           I hate to see you spend

         12      more money on this.

         13                   MR. HILLER: Yeah, I don't know.

         14                   THE COURT: Why don't you talk about it?              And if you

02:45:04PM15     feel that the Court can be helpful at all in trying to resolve

         16      it, I'll be happy to help you do that, okay?

         17                   All right. Thank you.

         18                   MS. HIGGINS: Thank you.

         19                   MR. HILLER: Thank you.

02:45:13PM20                  (WHEREUPON, proceedings adjourned at 2:45 p.m.)

         21                                      *    *    *

         22

         23

         24

         25
     Case 1:15-cv-00633-FPG Document 58 Filed 03/20/19 Page 16 of 16
                                                                       16




 1                          CERTIFICATE OF REPORTER

 2

 3              In accordance with 28, U.S.C., 753(b), I certify that

 4   these original notes are a true and correct record of

 5   proceedings in the United States District Court for the

 6   Western District of New York before the Honorable Frank P.

 7   Geraci, Jr. on July 2nd, 2018.

 8

 9   S/ Christi A. Macri

10   Christi A. Macri, FAPR-CRR
     Official Court Reporter
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
